DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 01/05/2021, in which claims 1-20 are pending and ready for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2020 was filed before the mailing date of the Office Action on merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 21-33 are canceled.

Response to Argument
Applicant’s arguments with respect to claims rejected under 35 USC 102 and 103 in Remarks filed on 01/05/2021 have been considered but are moot upon further consideration and a new ground of rejection made under 35 USC 103 based on Yan (CN 203319432 U) in view of Palazzola (US Pub. 20180016117 A1), and .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 1-2, 4, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yan (CN 203319432 U) in view of Palazzola (US Pub. 20180016117 A1) and Yan (CN 203319432 U) in view of Palazzola (US Pub. 20180016117 A1), and further in view of Thomas (US Pat. 7567844 B2).

Regarding claim 1, Yan discloses A method of measuring braking deceleration of an elevator based on a video of a motion of a hoisting machine taken by a mobile device, the motion of the hoisting machine including a motion of a brake and a motion of a traction sheave, the method comprising (Yan; Abstract, Pg. 1-3. A connectable/mobile monitoring application is used to measure braking/deceleration of an elevator based on video images of a motion of a tractor and a brake from a monitoring system, including a connectable/mobile camera, a processing module, etc., the motion includes braking and traction component (pulley/sheave), the application is executed on the monitoring system.): 
capturing the video (Yan; Abstract, Pg. 1-3. Video images are captured.); 
processing the video (Yan; Abstract, Pg. 1-3.  Video images are processed.).
But it does not specifically disclose calculating a braking deceleration of the elevator based on the processed video.
However, Palazzola teaches calculating a braking deceleration of the elevator based on the processed video (Yan; Para. [0008, 22, 34]. A set of motion attributes/characteristics, such as velocity, acceleration/deceleration, displacement  due to braking, sheave motor component, are determined based on a set of image data.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the elevator monitoring system of Yan to adapt an image analysis approach, by incorporating Palazzola’s teaching wherein a set of image data is used to determine motion attributes/characteristics of velocity, acceleration/deceleration, displacement, for the  (Kang; Abstract; Para. [0001].).

Regarding claim 2, modified Yan teaches uploading the video from the mobile device (Yan; Abstract, Pg. 1-3. Video images are uploaded/communicated to a processing module/system. Yan; Para. [0008, 22, 34]. Video images are uploaded/communicated to a processing module/system.).

Regarding claim 4, modified Yan teaches the step of calculating a braking deceleration includes urging an input of elevator car speed (Yan; Para. [0008, 22, 34]. The process/function of determination of acceleration/deceleration includes the providing/inputting of velocity/speed and position data of an elevator car from a set of image data.).

Regarding claim 16, modified Yan teaches the method is carried out on the same mobile device as the one that took the video (Yan; Abstract, Pg. 1-3.  An elevator monitoring method is performed on the same monitoring system, including a camera, processing module, brake, tractor etc. Yan; Para. [0008, 22, 34]. An elevator monitoring method is performed on the same monitoring system, including a camera, processing system, etc.).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yan (CN 203319432 U) in view of Palazzola (US Pub. 20180016117 A1), and further in view of Thomas (US Pat. 7567844 B2).

Regarding claim 8, modified Yan teaches the step of processing the video (See remarks above regarding claim 1.).
But it does not teach the step of processing the video includes playing the video either in normal mode or in slow motion by varying play speed 
However, Thomas teaches the step of processing the video includes playing the video either in normal mode or in slow motion by varying play speed (Thomas; Col. 5, Ln. 16-21, Col. 8, Ln. 40-43.. A video is viewed in either normal mode or in a slower rate.).
(Thomas; Abstract; Col. 17, Ln. 4-13.).

Allowable Subject Matter
Claims 3, 5-7, 9-15, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oggianu (US Pub 20200148505 A1) teaches an conveyance video analytics system utilizing video images for analyzing the operation of a conveyance system.
Rossignol (US Pub. 20140008155 A1) teaches an innovative elevator install system.
Zhen (US Pub. 20110202178 A1) teaches a video-based elevator door detection system for controlling the operation of the door.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ALBERT KIR/Primary Examiner, Art Unit 2485